
	

114 HR 1649 IH: Partnering to Detect and Defeat Tunnels Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1649
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Lamborn introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Defense to enter into partnerships with Israel and other allies of
			 the United States to develop technology to detect tunnels, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Partnering to Detect and Defeat Tunnels Act. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
 (1)Tunnels have been used for centuries around the world as a means of avoiding detection or circumventing defenses.
 (2)Tunnels can be used for criminal purposes, such as smuggling drugs, weapons, or humans, or for terrorist or military purposes, such as launching surprise attacks or detonating explosives underneath infrastructure.
 (3)Tunnels have been a growing threat on the southern border of the United States for many years, and the Department of Homeland Security has been working to address this threat.
 (4)The conflict in Gaza in 2014 showed that terrorists are now actively using tunnels as a means of attack, and news reports indicate that tunnels are being used in Syria as well.
 (5)Terrorist organizations are quick to adopt successful tactics, and it is only a matter of time before other terrorist organizations begin using tunnels.
 (6)The facilities of the United States, and those of the allies of the United States, could be under threat very quickly if tunnel threats continue to proliferate.
 (b)Sense of CongressIt is the sense of Congress that— (1)it is in the best interests of the United States to develop technology to detect and counter tunnels, and the best way to do this is to partner with other affected countries; and
 (2)Israel is facing serious threats posed by tunnels and should be the first partner of the United States in addressing this significant challenge.
				3.Development of tunnel detection technology
			(a)Partnerships
 (1)IsraelThe Secretary of Defense, in coordination with the Secretary of State and the Secretary of Homeland Security, shall seek to enter into an agreement with Israel to partner and coordinate in developing and deploying technologies to detect and counter tunnels, including by—
 (A)carrying out research, development, testing, and evaluation activities with respect to tunnel detection technologies; and
 (B)carrying out operational testing of such technologies in both the United States and Israel. (2)Other alliesIn addition to the agreement described in paragraph (1), the Secretary of Defense, in coordination with the Secretary of State and the Secretary of Homeland Security, may seek to enter into similar agreements with allies of the United States to develop technologies to detect and counter tunnels.
 (b)Lead development agencyThe Secretary of Defense, in coordination with the Secretary of Homeland Security, shall designate a military department or other element of the Department of Defense to carry out subsection (a) as the lead agency of the Federal Government for developing technology to detect and counter tunnels.
 (c)Lead intelligence officerThe Director of National Intelligence shall designate a senior intelligence officer to manage the collection and analysis of intelligence regarding the tactical use of tunnels by state and non-state actors.
 (d)Annual reportsNot later than 180 days after the date of the enactment of this Act, and each year thereafter through 2020, the Secretary of Defense shall submit to Congress a report containing, with respect to the period covered by each such report, the following:
 (1)Instances of tunnels being used to attack installations of the United States or allies of the United States.
 (2)Trends or developments in tunnel attacks throughout the world. (3)Key technologies used and challenges faced by potential adversaries of the United States with respect to using tunnels.
 (4)The capabilities of the Department of Defense for defending fixed or forward locations from tunnel attacks.
 (5)Partnerships entered into with allies of the United States under this section, and potential opportunities for increased partnerships with other allies with respect to researching tunnel detection technologies.
 (6)The plans, including with respect to funding, of the Secretary for countering threats posed by tunnels.
 (e)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for fiscal year 2016, to carry out this section there is authorized to be appropriated for fiscal year 2016—
 (1)for research, development, test, and evaluation, Army, for sensors and electronic survivability, $5,000,000;
 (2)for research, development, test, and evaluation, Defense-wide, for the physical security program of the Combating Terrorism Technical Support Office, $8,000,000; and
 (3)for the Joint Improvised Explosive Device Defeat Fund, $10,000,000.  